Citation Nr: 0312039	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for spina bifida occulta 
and Tarlov cyst with urinary problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

The issue certified on appeal is entitlement to service 
connection for spina bifida occulta with urinary problems.  
The record shows that the veteran has Tarlov cyst which is 
contributing to the urinary complaint.  The Board is 
satisfied that the Tarlov cyst is included in the current 
claim and is properly before the Board for appellate 
consideration.  Thus, the issue is as stated on the title 
page of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In October 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  As a result of the 
development, the Board has received additional medical 
evidence.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representation and the Board 
to issue written notification pertaining to requirements of 
the VCAA.  .  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO has not had the opportunity to review the 
additional evidence received in conjunction with the Board's 
development.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The evidence associated with the claims file establishes that 
the veteran has diagnoses of spina bifida occulta with a 
Tarlov Cyst, which has also been described as a large 
congenital non-operative fluid-filled "Tarlov Cyst" aka 
"Anterior Sacral Meningocele", trapped in S1-S5.  Diagnoses 
also include a sacral spine meningocele.  A private medical 
records after service include a July 2002 statement from a 
treating physician, in which he states that in his judgment 
the rigors of years in service and related physical 
activities had had a strong relation to the aggravation of 
the disease (Tarlov Cyst, aka Anterior Sacral Meningocele), 
resulting in permanent disability.

The Board notes that a familial, congenital or developmental 
defect is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c) (2002).  The VA 
General Counsel has defined a "defect" as an imperfection or 
structural abnormality or condition which is more or less 
stationary in nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown. Id.  The 
General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin.  Service 
connection may not be granted for familial, congenital or 
developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in.  Additional development is necessary in this 
regard.  In view of the evidence the Board is of the opinion 
that a current examination is warranted.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The veteran should be afforded a VA 
examination by an appropriate 
specialist(s) to ascertain the nature, 
severity, and etiology of any low back 
and genitourinary disorders.  All 
indicated evaluations, studies, tests, 
and specialized examinations deemed 
necessary should be performed.  The 
veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  Following the examination 
it is requested that the examiner 
indicate whether the spina bifida and/or 
Tarlov cyst are familial, congenital or 
developmental diseases or defects.  If 
they are diseases, it is requested that 
the examiner render an opinion as to when 
they were initially manifested and if 
present prior to service, whether it is 
as likely as not that they underwent a 
chronic increase in severity beyond 
natural progression during active duty?

If it is determined that the spina bifida 
and Tarlov cyst are familial, congenital 
or development defects, it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that that 
the veteran experienced superimposed 
injury(ies) during service which resulted 
in additional disability, to include a 
urological disorder?  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
in an examination report.  The examiner 
is also requested to comment on the 
opinions from the veteran's private 
physician, dated on July 29, 2002 and May 
7, 2003.

3.  Thereafter, the RO should 
readjudicate this claim, to include a 
review of all the evidence received since 
the most recent supplemental statement of 
the case (SSOC).  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


